            Case 3:20-cv-00080-KRG Document 25 Filed 07/10/20 Page 1 of 4




    IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF
                             PENNSYLVANIA

WINDBER HOSPITAL d/b/a CHAN                            :       No: 3:20-cv-00080-KRG
SOON SHIONG MEDICAL CENTER,                            :
on behalf of himself and all others                    :
similarly situated                                     :
                                                       :
                                       Plaintiff,      :       COMPLAINT – CLASS ACTION
                                                       :
                                                       :
       vs.                                             :
                                                       :
TRAVELERS PROPERTY CASUALTY                            :
COMPANY OF AMERICA                                     :       JURY TRIAL DEMANDED
                                                       :
                                       Defendant.      :


            MOTION FOR SUMMARY JUDGMENT OF PLAINTIFF,
       WINDBER HOSPITAL d/b/a CHAN SOON SHIONG MEDICAL CENTER


       1.       The present action involves a claim seeking declaratory and injunctive relief in

connection with the claims of the plaintiff, Windber Hospital d/b/a Chan Soon Shiong Medical

Center (“Windber”), against the defendant, Travelers Property Casualty Company of America

(“Travelers”), under a Deluxe Property Policy.

       2.       The requested declaratory and injunctive relief arises from the denial of coverage

by Travelers to which Windber is entitled under the policy when there is a necessary suspension

of operations by reason of the governmental orders issued in response to the COVID-19 Pandemic.

       3.       The plaintiff, Windber, brings this action individually as well as on behalf of a class

of similarly situated citizens in the Commonwealth of Pennsylvania.




                                                                                                     1
               Case 3:20-cv-00080-KRG Document 25 Filed 07/10/20 Page 2 of 4




          4.       At all times material, there existed a Deluxe Property Policy issued by the

defendant, Travelers, to the plaintiff, Windber, providing, inter alia, Business Income and Civil

Authority coverages. A true and correct copy of the Travelers’ Policy is attached to the Complaint

as Exhibit “A”.

          5.       As a result of the governmental orders issued in response to the COVID-19

Pandemic, the plaintiff, Windber, suffered a loss of use and damage to its business premises at set

forth more fully in the attached Memorandum of Law.

          6.       As a result of this loss of use and damage to its business premises, the plaintiff,

Windber, is entitled to recover “continuing normal operating expenses” under the Travelers’

Policy.

          7.       The plaintiff, Windber, made claim upon the defendant, Travelers, for this coverage

under the Travelers’ Policy.

          8.       The defendant, Travelers, denied the claims of the plaintiff, Windber, for coverage

under the Deluxe Property Policy. A true and correct copy of the April 16, 2020 letter is attached

to the Complaint as Exhibit “B”.

          9.       The plaintiff, Windber, is entitled to coverage under the Travelers’ Policy caused

by the loss of use and damage to its premises resulting from the governmental orders issued in

response to the COVID-19 Pandemic.

          10.      The denial and refusal to acknowledge coverage to the plaintiff, Windber, by the

defendant, Travelers, is a material breach of the Travelers’ Policy.




                                                                                                    2
         Case 3:20-cv-00080-KRG Document 25 Filed 07/10/20 Page 3 of 4




       11.     The plaintiff, Windber, is entitled to a declaration that it is entitled to Business

Income and Civil Authority coverages under the Travelers’ Policy for the “continuing normal

operating expenses”.

       12.     The defendant, Travelers, should be enjoined from continuing to deny and/or refuse

to acknowledge coverage for the “continuing normal operating expenses” of Windber and

members of the class.

       13.     There are no material issues of fact in connection with the resolution of the

insurance coverage issues presented in this matter.

       14.     The plaintiff, Windber, respectfully requests that the Court enter Summary

Judgment in its favor for the reasons more fully set forth in the attached Memorandum of Law.

       WHEREFORE, the plaintiff, Windber Hospital d/b/a Chan Soon Shiong Medical Center,

respectfully requests that the Court enter an Order:

               (a)    entering summary judgment in favor of the plaintiff, Windber Hospital d/b/a
              Chan Soon Shiong Medical Center, and against the defendant, Travelers Property
              Casualty Company of America;

               (b)    declaring that the plaintiff, Windber Hospital d/b/a Chan Soon Shiong
              Medical Center, is entitled to Business Income and Civil Authority coverages for
              “continuing normal operating expenses” under the Deluxe Property Policy issued by
              the defendant, Travelers Property Casualty Company of America;

               (c)    enjoining the defendant, Travelers Property Casualty Company of America,
              from continuing to deny claims for recovery of Business Income and Civil Authority
              coverages for “continuing normal operating expenses” to the plaintiff, Windber
              Hospital d/b/a Chan Soon Shiong Medical Center, and members of the class; and




                                                                                                 3
          Case 3:20-cv-00080-KRG Document 25 Filed 07/10/20 Page 4 of 4




              (d)    such other relief as the court deems appropriate.




HAGGERTY, GOLDBERG, SCHLEIFER &                    SCHMIT KRAMER, P.C.
KUPERSMITH, P.C.

BY: __/s/ James Haggerty____________               BY: _/s/ Scott Cooper_____________
JAMES C. HAGGERTY, Esquire                         SCOTT B. COOPER, Esquire
PA Attorney I.D. # 30003                           PA Attorney I.D. #70242
1835 Market Street, Suite 2700                     209 State Street
Philadelphia, PA 19103                             Harrisburg, PA 17101
(267) 350-6600                                     (717) 232-6300


JACK GOODRICH & ASSOCIATES                         SHUB LAW FIRM, LLC


BY: _/s/ Jack Goodrich_____________                BY: _/s/ Jonathan Shub_______
JOHN P. GOODRICH, Esquire                          JONATHAN SHUB, Esquire
PA Attorney I.D. #49648                            PA Attorney I.D. #53965
429 Fourth Avenue                                  134 Kings Highway East, 2nd Floor
Pittsburg, PA 15219                                Haddonfield, NJ 08033
(412) 261-4663                                     (856) 772-7200

                            Attorneys for Plaintiffs




                                                                                        4
